       Case 1:20-cv-03468-JPC-SDA Document 47 Filed 03/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                3/19/2021
 Sharkey James,

                                  Petitioner,
                                                              1:20-cv-03468 (JPC) (SDA)
                      -against-
                                                              ORDER
 William F. Keyser,

                                  Respondent.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than April 19, 2021, Petitioner shall file any reply in

further support of his five original non-COVID-19-related claims. (See Pet., ECF No. 2, at 10-30.)

By the same date, Petitioner also shall file an update regarding the status of the state proceedings

regarding his COVID-19-related claims. (See id. at 31-43; see also 5/27/20 Order, ECF No. 10

(ordering COVID-19-related claims held in abeyance pending exhaustion of state remedies).)

       The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Petitioner.

SO ORDERED.

DATED:         New York, New York
               March 19, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
